                           UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

ADAM QUINN,                                :
                                           :
               PLAINTIFF,                  :      NO.
                                           :
VS.                                        :
                                           :
CHIEF BRIAN GOULD                          :
and                                        :
THE CITY OF BRISTOL,                       :
                                           :
               DEFENDANTS.                 :      MAY 28, 2019


                                     COMPLAINT

COUNT ONE

       1. This is an action for money damages to redress the deprivation by the

defendants of rights secured to the plaintiff by the laws of the United States and the

State of Connecticut. The defendants subjected the plaintiff to, inter alia,

discrimination, hostile work environment and retaliation, in violation of the rights

secured to the plaintiff by the provisions of Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991, 42 U.S.C.A.§ 2000e. The defendants further

subjected the plaintiff to violations his rights to equal protection and due process,

secured to the plaintiff by the provisions of the United States Constitution, before the

Court pursuant to 42 U.S.C.A.§ 1983. The municipal defendant has further incurred

municipal liability.
       The defendants further subjected the plaintiff to discrimination, hostile work

environment and retaliation, in violation of the rights secured to the plaintiff by the

provisions of the Connecticut Fair Employment Practices Act, C.G.S.A. § 46a-60, et

seq.; to negligent supervision and to the intentional infliction of emotional distress, in

contravention of the laws of the State of Connecticut, invoked pursuant to the Court’s

supplemental jurisdiction.

       2. Jurisdiction of this Court is invoked under the provisions of Title 28 United

States Code §§1331, 1343(3) and 1367(a), and Title 42 United States Code §§1981A,

1983, 1988 and 2000e-5(f).

       3. The defendants recklessly, intentionally and maliciously discriminated against

the plaintiff and treated him differently from similarly situated employees not of the

plaintiff's race, color, ethnicity, or who had not complained about unlawful conduct. The

defendants’ treatment of the plaintiff was due to or motivated by plaintiff’s race, color,

ethnicity, or in retaliation for his complaints about unlawful conduct.

       4. At all times mentioned herein, the plaintiff, Adam Quinn, was and is an adult

resident of the City of Shelton, Connecticut. The plaintiff is an Hispanic male of Puerto

Rican ancestry.

       5. At all times referenced herein, the defendant Brian Gould was the Chief of the

Bristol Police Department of the defendant City of Bristol, acting in his official capacity.

The defendant Gould is sued both in his individual capacity and in his official capacity.


                                              2
       6. During all times mentioned in this Complaint, the defendant Gould was acting

under color of law, that is, under color of the Constitution, statutes, laws, charter,

ordinances, rules, regulations, customs and usages of the United States, the State of

Connecticut, and the City of Bridgeport.

       7. The defendant Gould acted intentionally or recklessly.

       8. At all times referenced herein, the defendant City of Bristol was and is a

municipal corporation organized under the Connecticut General Statutes.

       9. At all times relevant to the instant complaint, the plaintiff was employed by the

defendant City of Bristol as a Police Officer, employed in the Bristol, Connecticut Police

Department, a department of the defendant.

       10. At all times relevant to the instant complaint, the defendant City was and is

an employer with more than 100 employees.

       11. The plaintiff is one of only two Hispanic Police officers in the Bristol Police

Department. Apart from two African-American Officers, the personnel of the

Department, numbering approximately one hundred twenty one (122) are exclusively

white, non Hispanic Caucasian.

       12. From the outset, the plaintiff was treated differently and more harshly than

his white non Hispanic counterparts, by both supervisors and fellow Officers.




                                              3
       13. Throughout his time as a Police Officer employed by the defendant City, the

plaintiff has been scrutinized and monitored more closely than his white, non Hispanic

counterparts.

       14. For example, his response time to emergency calls for medical assistance

has been monitored, evaluated and scrutinized by the defendants. No other non

Hispanic white officer has ever been subjected to such scrutiny, despite the fact that

white, non Hispanic Officers of the defendant City respond to emergency calls in a

manner substantially similarly to the plaintiff.

       15. The defendants monitored and scrutinized his response times so that they

could fabricate discipline against the plaintiff. Defendants dis impose discipline upon

the plaintiff for his response times to a small number of calls, recognizing that he timely

responded to the overwhelming majority of such calls.

       16. Monitoring of emergency response time has never been done on white, non

Hispanic officers, and no white, non Hispanic officer has ever been disciplined for this.

       17. In addition, the plaintiff has been disciplined more harshly than non Hispanic

officers regarding the use of force. Although other similarly situated non Hispanic

officers have used force similar to or greater than that used by the plaintiff, no other

officer has been disciplined for use of force in the seven (7) years the plaintiff has been

a Bristol Police officer.




                                              4
        18. As such, the plaintiff has been disciplined more harshly that his white, non

Hispanic fellow officers.

        19. The Supervisors of the defendant City who have treated the plaintiff

differently from his similarly situated non Hispanic white colleagues are all white and

non Hispanic. These Supervisors include, inter alia Captain Edward Spyros, Sergeant

Craig Duquette, Sergeant Matthew Moskowitz, Lieutenant Dennis Daigneault,

Lieutenant Michael Healey, and defendant Chief Brian Gould.

        20. In addition to the above, Officer Gregory Lattanzio and Supervisor

Lieutenant Dennis Daigneault made a false complaint about the plaintiff, which resulted

in non Hispanic white males in his Department seeking and obtaining an arrest warrant

for the plaintiff, and subjecting him to arrest. Lattanzio is a non Hispanic white male.

        21. As a result, the plaintiff was suspended from the Department for thirty (30)

days.

        22. In many instances, investigation and discipline of the plaintiff has been

made upon the false statements of his white, non Hispanic colleagues. When the

plaintiff brings these falsehoods to the attention of the defendants, they are ignored.

        23. Investigation and discipline of the plaintiff has been based upon white, non

Hispanic Supervisors of the defendant City ordering Officers to make or participate in

complaints against him, when otherwise no complaint would have been made.




                                             5
        24. This conduct has resulted in the plaintiff being subjected to numerous

Internal Affairs Investigations and a written agreement subjecting him to close

monitoring, all with the intention of terminating him from the overwhelmingly white

Department, because the plaintiff is Hispanic.

        25. The defendants have initiated, and subsequently, found many Internal

Affairs investigations against the plaintiff to be “substantiated”. In instances where

white, non Hispanic officers of the defendant City engaged in similar or worse conduct

than alleged against the plaintiff, the defendant has found such claims to be “not

substantiated”. Discipline, including further suspension, has been imposed upon the

plaintiff based upon these unfair IA investigations.

        26. The plaintiff has been subjected to racist remarks about Hispanics. He has

been present when defendant’s employees and agents Sergeant Duquette and

Lieutenant Daigneault have made such racist comments.

        27. This conduct occurs at the workplace. The statements include such

derogatory comments as "Hey, we just arrested another Jose and maybe we should

send his wetback ass back to Mexico". In addition to the gross racism of these

statements, Duquette and Daigneault have implied that, to them, all Hispanics are the

same.




                                             6
       28. Daigneault has a history of harassment and discrimination. Before being

hired by the Bristol Police Department, Daigneault was forced to resign from the

Glastonbury Police Department because of sexual harassment.

       29. While a Supervisor in that department, Daigneault showed a female officer

pornographic material, and showed her a photograph of his genitals he had taken with

the police department's camera. On one occasion, Daigneault ordered the female

officer over the police radio at 3 a.m. to meet him behind a business in a heavily

wooded area. There, Daigneault used his police cruiser to block her car into a small

space between some trees. He got out of the car and walked toward her cruiser with his

hands on his zipper, and unzipped his pants in front of her. Daigneault was

subsequently given a polygraph test three times regarding his conduct toward the

female officer. The examiner determined that “Agent Daigneault was not truthful in his

response to the questions.'' He resigned from the department in October 1993, one

day after failing the polygraph tests relating to the charges.

       30. The defendant City was aware of this when it hired Daigneault.

       31. The plaintiff complained to the defendants about the discrimination and

mistreatment to which he was subjected. For example, in 2015 the plaintiff filed a formal

complaint against Lieutenant Daigneault and in January, 2016 the plaintiff filed a formal

complaint against Sergeant Craig Duquette. Neither Duquette nor Daigneault received




                                             7
anything more then a verbal reprimand from the defendant Gould for their conduct

against the plaintiff.

       32. As a result of his complaints, the defendant ordered its white, non Hispanic

personnel to “document every little thing on Quinn” so that it could further disciple him,

up to termination.

       33. In October, 2017, the plaintiff heard Supervisor Lieutenant Healey instruct

another white, non Hispanic Sergeant, Ulric Berube, to so scrutinize and document him.

Healey said that he wanted everything the plaintiff did to be documented and ordered

that the plaintiff was to be written up for any infraction, no matter how minor.

       34. This level of scrutiny and documentation is not used on the plaintiff’s white,

non Hispanic fellow officers.

       35. The harassment and discrimination is continuous and ongoing to the

present. On or about February 15, 2018, the defendants found against the plaintiff in

five (5) Internal Affairs Investigations.

       36. The defendants have imposed, and continues to impose punishment upon

and discipline upon the plaintiff in retaliation for his complaints, and because of his

Hispanic race and/or heritage.

       37. As detailed herein and continuing to the present, the defendants subjected

the plaintiff to an ongoing pattern of discrimination, harassment, disparate treatment,




                                             8
hostile work environment and retaliation. The conduct is continuous, persistent and

ongoing.

       38. The plaintiff has exhausted his administrative remedies in this matter, and

has sought and received a Notice of Right To Sue letter from the United States Equal

Employment Opportunity Commission, and a Release of Jurisdiction from the

Connecticut Commission on Human Rights and Opportunities.

       39. The plaintiff was treated differently and more harshly than similarly situated

employees of the defendant City due to the plaintiff’s race, color, ethnicity, or in

retaliation for the plaintiff’s complaints about the defendants’ conduct.

       40. The conduct of the defendant City constitutes discrimination, hostile work

environment and retaliation, in violation of the rights secured to the plaintiff by the

provisions of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act

of 1991, 42 U.S.C.A.§ 2000e.

       41. As a direct and proximate result of the acts of the defendants, the plaintiff

has suffered, continues to and will into the future suffer severe financial harm and loss,

loss of employment rights, duties, obligations or benefits, severe emotional distress,

loss of personal and professional reputation, humiliation, embarrassment, loss of

privacy, upset, anxiety, inconvenience, physical harm, loss of property, and loss of

employment opportunities.




                                              9
COUNT TWO

       1 - 39. Paragraphs 1 through 36 of Count One are hereby made Paragraphs 1

through 39, respectively, of Count Two.

       40. The conduct of the defendant Gould violates the Due Process and Equal

Protection clauses of the United States Constitution.

       41. As a direct and proximate result of the acts of the defendants, the plaintiff

has suffered, continues to and will into the future suffer severe financial harm and loss,

loss of employment rights, duties, obligations or benefits, severe emotional distress,

loss of personal and professional reputation, humiliation, embarrassment, loss of

privacy, upset, anxiety, inconvenience, physical harm, loss of property, and loss of

employment opportunities.

COUNT THREE

       1 - 39. Paragraphs 1 through 39 of Count One are hereby made Paragraphs 1

through 39 respectively, of Count Three.

       40. The conduct of the defendant City constitutes discrimination, hostile work

environment and retaliation, in violation of the rights secured to the plaintiff by the

provisions of the Connecticut Fair Employment Practices Act, C.G.S.A. § 46a-60, et

seq.

       41. As a direct and proximate result of the acts of the defendants, the plaintiff

has suffered, continues to and will into the future suffer severe financial harm and loss,

                                             10
loss of employment rights, duties, obligations or benefits, severe emotional distress,

loss of personal and professional reputation, humiliation, embarrassment, loss of

privacy, upset, anxiety, inconvenience, physical harm, loss of property, and loss of

employment opportunities.

COUNT FOUR

       1 - 39. Paragraphs 1 through 39 of Count One are hereby made Paragraphs 1

through 39 respectively, of Count Four.

       40. The conduct of the defendants constitutes negligent supervision pursuant to

the laws of the State of Connecticut.

       41. As a direct and proximate result of the acts of the defendants, the plaintiff

has suffered, continues to and will into the future suffer severe financial harm and loss,

loss of employment rights, duties, obligations or benefits, severe emotional distress,

loss of personal and professional reputation, humiliation, embarrassment, loss of

privacy, upset, anxiety, inconvenience, physical harm, loss of property, and loss of

employment opportunities.

COUNT FIVE

       1 - 39. Paragraphs 1 through 39 of Count One are hereby made Paragraphs 1

through 39 respectively, of Count Five.

       40. The actions of the defendants as detailed in the foregoing paragraphs were

extreme and outrageous.

                                            11
       41. The actions of the defendants were intentional.

       42. The actions of the defendants were likely to cause emotional distress, and

that emotional distress was severe.

       43. The actions of the defendants constitute the intentional infliction of

emotional distress.

       44. As a direct and proximate result of the acts of the defendants, the plaintiff

has suffered, continues to and will into the future suffer severe financial harm and loss,

loss of employment rights, duties, obligations or benefits, severe emotional distress,

loss of personal and professional reputation, humiliation, embarrassment, loss of

privacy, upset, anxiety, inconvenience, physical harm, loss of property, and loss of

employment opportunities.

COUNT SIX

       1 - 39. Paragraphs 1 through 39 of Count One are hereby made Paragraphs 1

through 39 respectively, of Count Six.

       40. The defendant City of Bristol is the highest policy setting authority on

matters related to the instant complaint, including, inter alia the hiring, training,

supervision, investigation and discipline of its Police Department personnel, including all

defendants and those individuals named in the instant Complaint.

       41. A municipal policy or custom exists in the defendant City as a result of the

municipality's deliberate indifference to the violation of constitutional rights.


                                              12
       42. The actions and conduct of the defendant City, inter alia, by and through the

defendants, evidence an official policy or custom which has caused the plaintiff to be

subjected to a denial of one or more of his constitutional rights.

       43. As such, the defendant City of Bristol has incurred municipal liability.

       44. As a direct and proximate result of the conduct of the defendant City, the

plaintiff has suffered, continues to and will into the future suffer severe financial harm

and loss, severe emotional distress, loss of personal and professional reputation,

humiliation, embarrassment, loss of privacy, upset, anxiety, inconvenience, physical

harm, loss of property, and loss of employment opportunities.



       WHEREFORE, the plaintiff claim judgment against the defendants as follows:

              A. Compensatory damages;

              B. Punitive damages;

              C. Attorney fees and the costs of this action pursuant to all applicable

provisions of state and federal law;

              D. Equitable relief pursuant to 29 U.S.C.A.§§ 626(b) and (c), 633a(b) and

(c) and all other applicable provisions of state and federal law;

              E. Such other relief as this Court shall consider to be fair and equitable.




                                             13
                          CLAIM FOR JURY TRIAL

The plaintiff claims trial by jury of all issues in this case.




                              THE PLAINTIFF




                              BY______________/s/______________________
                                   WILLIAM S. PALMIERI
                                   Juris No. 409481
                                   Law Offices of William S. Palmieri, L.L.C.
                                   110 Whitney Avenue
                                   New Haven, CT 06510
                                   (203) 562-3100
                                   (203) 909-6006 (fax)
                                   wpalmieri@hotmail.com
                                   His Attorney




                                        14
